Citation Nr: 9903727	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-27 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant served on active duty from February 1941 to 
March 1946.  

In May 1989, the Board of Veterans' Appeals (Board) affirmed 
a determination by the Board on Waivers and Forfeitures that 
the appellant had forfeited his rights to VA benefits under 
38 U.S.C. § 3503(a) (38 U.S.C.A. § 6103(a)).  

This appeal is before the Board from a determination by the 
Manila, Philippines, VA Regional Office (RO), which denied 
reopening the claim for revocation of the forfeiture declared 
against the appellant.  


FINDINGS OF FACT

1.  In May 1989, the Board affirmed a determination by the 
Board on Waivers and Forfeitures that the appellant had 
forfeited his rights to VA benefits under 38 U.S.C. § 3503(a) 
(38 U.S.C.A. § 6103(a)).  

2.  The evidence submitted since the May 1989 decision is 
either cumulative, irrelevant, or does not bear directly and 
substantially upon the specific matter under consideration, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1989 decision, wherein the Board upheld the 
forfeiture of the appellant's rights, claims, and benefits 
under the laws administered by VA is final.  38 U.S.C. § 4004 
(1988) (38 U.S.C.A. § 7104 (West 1991)); 38 C.F.R. § 19.155 
(1988) (38 C.F.R. § 20.1100 (1998)).  

2.  New and material evidence to reopen the claim for 
revocation of the forfeiture of the appellant's rights to VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) has 
not been submitted; the claim is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In September 1978, the RO granted entitlement to a permanent 
and total rating for nonservice-connected disability pension, 
effective February 14, 1978.  The evidence of record 
considered at that time included the service medical records, 
a June 1971 private medical statement, a February 1972 VA 
compensation examination report, a December 1975 private 
medical statement, a February to March 1978 VA 
hospitalization report, a July 1978 VA compensation 
examination report, and statements from the appellant in 
support of his claim.  

The appellant appealed the effective date assigned for his 
nonservice-connected disability pension to the Board.  In 
April 1979, the Board affirmed the denial of an effective 
date earlier than February 14, 1978 for assignment of the 
permanent and total disability rating.  The Board held that 
the appellant did not timely appeal a January 1976 rating 
decision, which originally denied entitlement to nonservice-
connected disability pension.  The Board also held that the 
proper effective date for the pension award was February 14, 
1978; the date on which the VA hospital examination findings 
established entitlement to the permanent and total disability 
rating.  

In March 1985, the RO requested a field examination to obtain 
information pertaining to the appellant's behavior since 1968 
in order to determine whether he was actually suffering from 
a neuropsychiatric disability or feigning his illness in 
order to obtain and receive nonservice-connected disability 
pension benefits.  

The field examiner conducted interviews and depositions in 
October 1985.  This included depositions of several neighbors 
and interviews of several witnesses, who had known the 
appellant for many years and had personal knowledge of the 
appellant's daily behavior.  The field examiner also deposed 
the appellant at that time.  

Based on the evidence the RO concluded that the appellant 
knowingly and intentionally filed a fraudulent claim for 
disability pension.  The RO issued an administrative decision 
in December 1985 proposing termination of the appellant's VA 
benefits for violation of 38 U.S.C. § 3503(a).  In February 
1986, the RO issued a final administrative decision.  The RO 
determined the evidence sufficient to warrant submission for 
consideration of forfeiture for fraud under 38 U.S.C. 
§ 3503(a).  The RO forwarded the case to the Director, 
Compensation and Pension Service, for forfeiture 
consideration.  

In December 1986, the Compensation and Pension Service 
determined that the appellant forfeited his rights to all VA 
benefits under 38 U.S.C. § 3503(a).  

In June 1987, the appellant's spouse submitted additional 
medical evidence.  This included an October 1972 application 
and recommendation for 30 days sick leave signed by the 
appellant and his employer, a medical certificate from a 
private physician indicating treatment from October to 
November 1972 for injury sustained in a fall from an 
electrical post, a VA hospitalization report dated from 
August to September 1986, and an October 1986 private medical 
statement.  Subsequently, the appellant appealed the decision 
to the Board. 

In April 1960, the Board affirmed the determination that the 
appellant had forfeited his rights to VA benefits, except 
insurance benefits, under 38 U.S.C. § 3503(a).  The Board 
decision included a detailed review of the evidence of record 
at that time.  The Board determined that the medical evidence 
showed the appellant engaged in a course of conduct designed 
to obtain VA benefits due to physical and mental impairment, 
which rendered him unable to pursue gainful employment.  

The Board found the appellant's deposition testimony 
probative on the issue, insofar as, the appellant denied ever 
experiencing left-sided paralysis.  The appellant had 
previously submitted a June 1971 private medical statement in 
support of his original claim for disability pension.  That 
physician had diagnosed post-cerebrovascular accident with 
left-sided hemiplegia.  

In a February 1972 statement the appellant argued that he was 
unable to report for the VA examination scheduled later that 
month because "[he could] not manage to stand nor walk 
unassisted (sic) due to [his] paralysis on [his] left side 
(sic)."  The Board notes that the appellant's chief 
complaint during the 1972 VA compensation examination was 
left-sided weakness.  Musculoskeletal and neurologic 
examinations at that time were normal.  In fact, the VA 
physician stated that the "[p]atient tried to fake left-
sided weakness."  

The medical evidence showed the appellant was first diagnosed 
with organic brain syndrome associated with brain trauma with 
psychotic reaction during the 1978 VA hospitalization.  At 
that time, the appellant stated he experienced behavioral 
changes following his 1970 injury in the fall from an 
electrical post.  He also stated that he subsequently quit 
his job secondary to his behavioral changes, which he 
reported as confusion, restlessness, wandering aimlessly and 
insomnia.  The hospital report shows the staff agreed to the 
diagnosis per the appellant's history.  

The Board notes that these complaints of behavioral changes 
are not included in the prior medical evidence, such as the 
1972 examination report, wherein the appellant complained of 
left-sided weakness as the primary reason for his inability 
to continue employment.  There is also a July 1974 statement 
from his employer showing the appellant tendered his 
resignation in 1973 due to his poor physical condition.  The 
Board also found probative the October 1985 field examination 
interviews and depositions from independent witnesses.  These 
witnesses knew the appellant for many years and had personal 
knowledge of the appellant's daily behavior.  Their 
observations were consistent, in that, they had not observed 
the appellant behave in any manner, which suggested 
psychiatric illness.  

The Board concluded that the evidence of record demonstrated 
clearly and beyond a reasonable doubt that the appellant 
knowingly made and submitted deliberately false statements, 
which were intended to subvert the claims process.  

The evidence obtained since the May 1989 Board decision 
includes additional VA medical records, private 
hospitalization and treatment records dated in December 1990 
and a March 1997 medical certificate from the same facility, 
and statements from the appellant and other lay persons in 
support of the claim.  


Criteria

The May 1989 decision, wherein the Board upheld the 
forfeiture of the appellant's rights, claims, and benefits 
under the laws administered by VA is final.  38 U.S.C. § 4004 
(38 U.S.C.A. § 7104); 38 C.F.R. § 19.155 (38 C.F.R. 
§ 20.1100). 

Despite the finality of a prior Board decision, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the time the claim was 
last finally disallowed on any basis, not only since the 
claim was last denied on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio, 1 Vet. App. at 145.  Initially, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  The Court explained in Colvin that "new evidence" 
is evidence that is not "merely cumulative" of other 
evidence of record.  Id.  

The Court has also explained that evidence is "material" 
where it is "relevant to and probative of the issue at 
hand."  Sklar v. Brown, 5 Vet. App. 140, 145 (1993); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); and Colvin, 1 Vet. 
App. at 174.  

If the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table)).  


When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the time the claim was last finally disallowed on any basis, 
not only since the claim was last denied on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).


Analysis

The additional VA medical evidence consists of a problem list 
summary of the diagnoses rendered during the February to 
March 1983 VA hospitalization and during the August to 
September 1986 VA hospitalization.  This problem list is new 
in the sense that it was not previously of record at the time 
of the Board's May 1989 decision.  However, it is cumulative 
of the evidence contained in those reports that were of 
record and considered by the Board in the prior decision.  
This document only lists the diagnoses rendered during the 
prior VA hospitalizations.  It does not include a medical 
opinion relating to the issue of whether or not the appellant 
was feigning physical and mental illness at that time in 
order to obtain VA disability pension benefits.  This 
document is not relevant to or probative of the issue in the 
present appeal.  Therefore, the Board finds that this 
evidence is not new and material.  

The records from the August to September 1986 VA 
hospitalization include duplicate copies of the report that 
was of record and considered by the Board in the May 1989 
decision.  While some of these records are new, such as the 
record of hospitalization cover sheet, these records contain 
the same information and diagnoses that were contained in the 
VA hospitalization report previously considered by the Board.  
This evidence is cumulative of prior evidence and it does not 
include an opinion relevant to the question whether the 
appellant had committed fraud in obtaining VA disability 
pension benefits.  

This document is not relevant to or probative of the issue in 
the present appeal.  Therefore, the Board finds that this 
evidence is not new and material.  

The additional private medical evidence consists of private 
hospitalization and treatment records dated in December 1990, 
a March 1997 medical certificate from the same facility and 
undated electrocardiograph results.  This evidence shows the 
appellant was admitted following a vehicular accident.  The 
records show the appellant sustained a laceration wound to 
the parieto-occipital area.  They show laboratory testing and 
x-ray examination of the skull, as well as treatment for the 
head injury.  The final diagnoses were cerebral concussion 
and laceration wound to the parieto-occipital area.  

This evidence does not include a history of the appellant's 
physical or mental condition prior to that accident or any 
medical opinion regarding whether the appellant had a 
disabling physical or mental condition in September 1978 or 
at the time of the May 1989 Board decision.  This evidence is 
new since it was not of record at the time of the prior 
decision; however, it is not material because it is not 
relevant to or probative of the issue pertaining to 
forfeiture of the appellant's benefits.  Therefore, the Board 
finds that this evidence is not new and material.

Finally, there are statements from the appellant, his spouse 
and his son.  The statements from the appellant's spouse and 
son, which are dated in May 1991 and May 1993, respectively, 
constitute informal claims for reopening the claim and 
restoration of the appellant's pension benefits.  They are 
new but not relevant to the issue on appeal because they do 
not include information pertaining to the appellant's 
physical or mental condition, or relevant information that 
would raise doubt on the deposition and interview statements 
obtained during the October 1985 field examination.  

The statements from the appellant generally contain 
information that is cumulative of evidence previously of 
record such as service information and the medical evidence 
of record at the time of the May 1989 Board decision.  

The appellant also argues that the statements provided by the 
witnesses to the field examiner in 1985 were false and 
fabricated.  The appellant argues that the individuals made 
these statements because they were jealous of the fact that 
he was receiving disability pension benefits, and therefore, 
was able to maintain better living conditions than those 
individuals.  The contention is not new as the appellant's 
spouse raised the same contention in a December 1985 
statement in support of the claim, which the Board considered 
in the May 1989 decision.  The Board finds that the 
additional statements are either cumulative or are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that this evidence is not new and material.  

For these reasons, the Board finds that the foregoing 
evidence is either is either cumulative, irrelevant, or does 
not bear directly and substantially upon the specific matter 
under consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the Board concludes that new and material evidence 
to reopen the claim for revocation of the forfeiture of the 
appellant's rights to VA benefits under the provisions of 38 
U.S.C.A. § 6103(a) has not been submitted; the claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The appellant not having submitted new and material evidence 
to reopen the claim for revocation of the forfeiture of the 
his rights to VA benefits under the provisions of 38 U.S.C.A. 
§ 6103(a), the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

